DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the reply filed 11/23/2020.
Claim 12 is cancelled. 
Claim 21 is new. 
Claims 1-11, 13-21 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 5-11, and 15-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Flach (US2011/0029057 A1) [previously presented] in view of Heil (US 2004/0230281 A1) [previously presented] in further view of Zarembo (US 2007/0293925 A1).
Re. claim 1, 5 and 15, Flach teaches the methods/retention device for implanting an implantable lead in a patient comprising the use of an implantable lead having a first end for coupling to 
an elongate body having a proximal end, a distal end (paragraph 0028 – distal end of spreading element 17 is described as the proximal end of electrode lead 1 where ring electrode 21 is, proximal end of 17 would be the opposing end), a hollow lumen extending from the proximal end to the distal end configured to receive a lead of the IMD (spreading element 17 has electrode lead 1 running through, signifying a hollow lumen); and 
at least partly withdrawing the sheath such that the one or more securing mechanisms move to a deployed configuration to anchor the implantable lead to tissue of the patient (figures 1-2, spreading element 17 retracts  for the securing mechanisms 17b to deploy to fixate the electrode lead 1, disclosed in paragraph 0029).
Flach does not teach the outer surface having a first recess configured to receive a suture, one or more securing mechanisms each having a first end and a second end each coupled to the elongate body and an intermediate section between the first end and the second end, inserting the implantable lead into the patient with the retention device placed on the lead at a desired location and compressing the one or more securing mechanisms of the retention device, and the first recess is adapted to receive at least one end of the first securing mechanism. 
Heil teaches the method/retention device comprising: 
an outer surface having a first recess configured to receive a suture for tying purposes to secure the retention device at a desired location on the lead (paragraph 0072 – sutures can be placed for the fixation mechanism at the distal end of the lead); 
wherein the first recess is adapted to receive at least one end of the first securing mechanism (figure 6, tines 630-660 are shown to receive the recess/groves 610); and 

wherein the method comprises: 
inserting the implantable lead into the patient with the retention device placed on the lead at a desired location thereon and with a sheath disposed about at least a portion of the lead (paragraph 0053 – implantable lead may be separated from the sheath 320 to allow fixation elements to expand) and compressing the one or more securing mechanisms of the retention device in a delivery configuration (paragraph 0080 – during fixation of the lead within subcutaneous tissue, tines [securing mechanism] compress during placement). 
The inventions of Flach and Heil are analogous arts as they are both within the field of implantable leads. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Flach to incorporate the teachings of Heil in order to provide for acute and chronic fixation of the lead into subcutaneous tissue (paragraph 0067).
Re. claim 5, 15 and 21, the combined invention of Flach and Heil teaches all of the elements of the claimed invention as stated above, but does not teach the securing mechanism with loop(s) defining an opening and encircling the body with recesses defining the deployed and delivery configurations. 
Zarembo teaches the retention device wherein a first/second securing mechanism having first and second ends in the form of loops that encircle the elongate body and an intermediate section having at least first and second wires extending between the first and second ends, wherein the elongate body comprises a second recess (figures 10-11, securing mechanism includes loop[s] 32 with encircling body/collar 38 with a recess/groove 34 for the loop 32 to rest), further wherein the first end of the second securing mechanism is further configured to slide toward the second end of the second securing mechanism, moving the intermediate section in a radial direction away from the elongate body so as to define a deployed configuration in which each of the first and second ends of the second securing mechanism reside in the second recess of the elongate body (figure 10 – both ends of collar 38 push together to extend the loop 32 away from the securing mechanism), and a delivery configuration in which only one of the first and second ends of the second securing mechanism resides in the second recess (figure 4 – delivery configuration can include one end within the groove with the second end of the loop 32 deployed).
As the combined invention and Zarembo are analogous within the field of implantable medical (fixation) devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined invention to incorporate the intermediate loop feature of the retention device in order to increase fixation or friction between the loop biasing feature and the branch vessel/tissue (paragraph 0039).

Re. claims 2 and 16, the combined method of Flach/Heil/Zarembo teaches all of the elements of the claimed invention as stated above, and Heil further teaches the method wherein the step of inserting the implantable lead is performed by making a single incision, advancing an insertion tool having the sheath thereon through the incision and to a selected position in the patient (figure 1A-1B, implantable lead inserted subcutaneously), removing the insertion tool while keeping the sheath in place, and then inserting the implantable lead into the sheath such that the sheath compresses the one or more securing mechanisms of the retention device into the delivery configuration (paragraph 0053 – sheath gets retracted to allow the fixation elements [securing mechanisms] to expand).

Re. claim 6, the combined invention of Flach/Heil/Zarembo teaches all of the elements of the claimed invention as stated above, and Heil further teaches a delivery configuration in which only one of the first and second ends of the first securing mechanism resides in the first recess (figure 6 – deployed configuration shows tines residing in grooves 610 [recesses]), and further teaches another embodiment wherein:
the retention device wherein the first end of the first securing mechanism is further configured to slide toward the second end, moving the intermediate section in a radial direction away from the elongate body, so as to define a deployed configuration in which each of the first and second ends of the first securing mechanism reside in the first recess of the elongate body (figures 9A-B, tines 910-960 are moving radially away from the elongate body, potentially resting on grooves 610 as shown in embodiment figure 6), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Heil to incorporate the embodiment including the complex curvature of the tines [securing mechanisms] moving radially away from the elongate body as shown in figure 9B in order to provide ease of insertion and withdrawal of the lead when the lead is rotated in a first direction (paragraph 0079).

Re. claim 7, the combined invention of Flach/Heil/Zarembo teaches all of the elements of the claimed invention as stated above, and Heil further teaches the retention device wherein when the intermediate section moves in the radial direction away from the elongate body, the intermediate section includes a curve (figure 9A-B, tines 910-960 have a natural curve within the intermediate section).

Re. claim 8, the combined invention of Flach/Heil/Zarembo teaches all of the elements of the claimed invention as stated above, and Flach further teaches the retention device wherein the first securing mechanism when in the delivery configuration, lies flat against the elongate body, and, when in the deployed configuration, the intermediate section extends radially out from the elongate body to serve as an anchor in tissue (figures 1-2, spreading element shows arms 17b lying flat in the tube 23 [elongate body] in figure 1, and deployed in expansion in figure 2 to reduce trauma to bodily tissue, disclosed in paragraph 0029).

Re. claim 9, the combined invention of Flach/Heil/Zarembo teaches all of the elements of the claimed invention as stated above, and Flach further teaches the retention device wherein the first and second ends of the first securing mechanism comprise wires that encircle the elongate body and the intermediate section includes two or more wires having first ends connected to the first end of the securing mechanism and second ends connected to the second end of the securing mechanism (figure 2, arms 17b encircle the tube 23 [elongate body] and has first and second ends connected to their respective first and second positions).

Re. claim 10, the combined invention of Flach/Heil/Zarembo teaches all of the elements of the claimed invention as stated above, and Flach further teaches the retention device wherein the wires are nitinol wires (paragraph 0031 – fixation elements [wires] can be made of nitinol).

Re. claim 11, the combined invention of Flach/Heil/Zarembo teaches all of the elements of the claimed invention as stated above, and Flach further teaches the retention device wherein the elongate body comprises one or more tines, hooks, tabs, or loops extending therefrom to serve as anchoring mechanisms (figure 4, tines 410).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Flach (US2011/0029057 A1) [previously presented] in view of Heil (US 2004/0230281 A1) [previously presented] in further of Zarembo (US 2007/0293925 A1) as applied to claims 1-2, 5-11, 15-16 and 21 above, and further in view of Schleicher (US 2009/0248095 A1) [previously presented].
	Re. claim 13 and 14, the combined invention of Flach and Heil teaches the retention device of claim 5 as stated above, but does not teach the implantable medical device system comprising an implantable pulse generator and a lead adapted for coupling to the implantable pulse generator and adapted to deliver the therapy output from the implantable pulse generator. 
Schleicher teaches an implantable medical device system comprising an implantable pulse generator (figure 1, pulse generator 102) comprising a canister housing operational circuitry adapted to generate a therapy output (figure 1, housing 114 houses circuitry configured to deliver therapeutic pulses, as disclosed in paragraph 0004), a lead adapted for coupling to the implantable pulse generator and adapted to deliver the therapy output from the implantable pulse generator (paragraph 0004); and
a lead having an elongate shaft with a first end adapted to couple to an implantable pulse generator and a second end adapted for implantation in a patient and having one or more electrodes thereon (figure 1, first end of lead connected to pulse generator 102, second adapted for implantation [paragraph 0007] with electrodes 134)
The combined invention of Flach and Heil as well as Schleicher are all analogous arts as they are all within the field of implantable medical devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retention device as taught by the combined invention to incorporate the implantable medical system of Schleicher in order to provide therapy for a variety of treatments (paragraph 0004).

Claims 3 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Flach (US2011/0029057 A1) [previously presented] in view of Heil (US 2004/0230281 A1) [previously presented] in view of Zarembo (US 2007/0293925 A1) as applied to claims 1-2, 5-11, 15-16 and 21 above, and further in view of Buysman (US 2008/0009914 A1) [previously presented].
Re. claims 3 and 17-18, the combined invention of Flach and Heil teaches all of the elements of the claimed invention as stated above, but does not teach the first/second incisions and sutures to hold the retention device in place. 
Buysman teaches wherein the step of inserting the implantable lead is performed by: 
making a first incision and a second incision; 
making a first tunnel between the first and second incisions; 
making a second tunnel from the second incision to an end location; and 
passing at least the second end of the implantable lead through the second incision to the end location (paragraph 0031 – first and second incisions are made to pass the lead/fixation mechanism through the first and second tunnels, as shown in figure 5); and 
wherein the step of inserting the implantable lead is performed such that the retention device is accessible near the second incision, and the method further comprises using a suture to anchor the retention device to the patient at or near the second incision such that the first securing mechanism and the suture are both used to secure the lead in the selected position (paragraph 0023 – stimulation lead body is sutured with suture 148 in place to secure it from movement).
The combined invention of Flach and Heil as well as Buysman are all analogous arts as they are all within the field of implantable medical devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Flach and Heil to incorporate the procedural methods of Buysman in order to implant the stimulation leads within the tissue/region of interest (paragraph 0079).

Response to Arguments
Applicant’s arguments, filed 11/23/2020, with respect to claim 15 have been fully considered and are persuasive.  The 112 rejection of 09/25/2020 has been withdrawn. 
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive.
Regarding arguments in claims 1, 3, 17-18, the tines as taught by Flach (US 2011/0029057 A1) are wide enough to have been interpreted by the examiner to refer to the opposing ends in different colors, with the intermediate point between to push against the tissue:

    PNG
    media_image1.png
    271
    302
    media_image1.png
    Greyscale

The “loop” specified in the argument and recited in new claim 21 were not specified in the previous claim set, but are nonetheless rendered moot in view of the reference Zarembo (US 2007/0293925 A1), which discloses the looped configuration of the retention mechanism as claimed in claims 1, 5, 15 and 21.
Regarding claim 6, figure 9a provides an embodiment of the securing mechanism moving radially away from the elongate body, which in combination with the ridges [recess] provided by figure 6 would allow the securing mechanisms to rest on the ridges/recesses in order to provide ease of insertion and withdrawal of the lead when the lead is rotated in a first direction, as stated above. Therefore, applicant’s arguments with respect to claim(s) 5, 15 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to anticipate and/or render obvious to the objected claims as they do not disclose the limitations required such as a third incision to carry through the lead ends, and a second securing mechanism in the shape of a loop coupled to an elongate body with a second recess along with the first securing mechanisms/recesses. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
D’Aquanni (US 2008/0183266 A1) discloses a retention device with a loop configuration activated by hydraulic pressure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        /CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792